IN THE SUPREME COURT OF THE STATE OF DELAWARE

 DAVID YARBOROUGH,                        §
                                          §
       Defendant Below,                   §   No. 397, 2017
       Appellant,                         §
                                          §   Court Below—Superior Court
       v.                                 §   of the State of Delaware
                                          §
 STATE OF DELAWARE,                       §   Cr. ID Nos. 1202006406,
                                          §   1201018253, 1402013417
       Plaintiff Below,                   §
       Appellee.                          §
                                          §

                          Submitted: October 10, 2017
                          Decided:   October 26, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                      ORDER

      This 26th day of October 2017, upon consideration of the notice to show cause

and the appellant’s response, it appears to the Court that:

      (1)    On September 28, 2017, the appellant, David Yarborough, filed a notice

of appeal from an August 31, 2017 Superior Court order denying his motion for

appointment of counsel and granting his motion to amend his motion for

postconviction relief. The Senior Court Clerk issued a notice to show cause directing

Yarborough to show why his appeal should not be dismissed based on this Court’s

lack of jurisdiction under Article IV, § 11(1)(b) of the Delaware Constitution to hear
an interlocutory appeal in a criminal case. In his response to the notice to show

cause, Yarborough argues the merits of his motion for appointment of counsel.

       (2)     Under the Delaware Constitution, this Court may review only a final

judgment in a criminal case.1 The Superior Court’s denial of Yarborough’s motion

to appoint counsel is an interlocutory, not final, order.2 This Court therefore does

not have jurisdiction to review this appeal.3

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                             BY THE COURT:

                                             /s/ Karen L. Valihura
                                             Justice




1
  Del. Const. art. IV, § 11(1)(b).
2
  See, e.g., Harris v. State, 2013 WL 4858990, at *1 (Del. Sept. 10, 2013) (holding Superior Court
order denying motion for appointment of counsel is an interlocutory order).
3
  Gottlieb v. State, 697 A.2d 400, 401 (Del. 1997).
                                                2